Wade, O. J.
Extraordinary motions for new trials are not favored, and should be denied where based upon alleged newly discovered evidence which is merely cumulative and impeaching in character. Due diligence on the part of the movhnt must also appear. Under the facts disclosed by the record in this case, we can not say that the trial judge abused the broad discretion vested in him by law in refusing this motion. Judgment affirmed.
Accusation of misdemeanor; from city court of Americus— Judge Harper. April 8, 1916.
W. W. Dykes, L. J. Blalock, for plaintiff in error.
J. B. Williams, solicitor-general, contra.